Citation Nr: 1342781	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-41 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Pursuant to 38 C.F.R. § 4.29, the June 2009 rating decision assigned a temporary total (100 percent) disability rating for the Veteran's service-connected PTSD based on his domiciliary at a VA Medical Center for PTSD treatment for at least 21 days.  The 100 percent rating was awarded from January 6, 2009, through February 28, 2009.  Effective March 1, 2009, following the termination of the 100 percent rating, the Veteran's PTSD was assigned a 50 percent rating.  This rating constituted an increase from the 30 percent rating that had been in effect prior to January 6, 2009.  

In the course of this appeal, the Veteran has received temporary total evaluations pursuant to 38 C.F.R. § 4.29 from December 2, 2010, through January 31, 2011, and from October 31, 2011, through December 31, 2011.  For the remainder of the appeals period, the Veteran has been in receipt of a 50 percent disability rating for his PTSD.

The Board remanded this claim for additional development in February 2013.  A July 2013 rating decision increased the disability rating for PTSD, from 50 percent to 70 percent, effective March 1, 2009, February 1, 2011, and January 1, 2012.  


FINDING OF FACT

In a November 2013 communication, the Veteran withdrew his appeal concerning entitlement to an increased rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2013).  

In a November 2013 written communication, the Veteran stated, via his representative, that he wished to withdraw his pending appeal of entitlement to an increased rating for PTSD.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for PTSD, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an increased rating for PTSD is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an increased rating for PTSD is dismissed.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


